                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


SANDRA BLANEY,

             Plaintiff,

v.
                                                      No. 18-cv-12009-ADB
NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

             Defendant.




03/31/2020   view30 Judge Allison D. Burroughs: ELECTRONIC ORDER entered.
                    ORDER ON REPORT AND RECOMMENDATIONS The Court
                    adopts and accepts Magistrate Judge Cabell's report and
                    recommendation, [ECF No. 28 ], which Defendant has not opposed.
                    Accordingly, Plaintiffs Motion to Reverse, [ECF No. 13 ], is
                    GRANTED and the matter is remanded for further proceedings as
                    outlined in the report. Defendant's Motion to Affirm, [ECF No. 16 ],
                    is therefore DENIED. Plaintiff's Motion to Remand, [ECF No. 19 ],
                    is also DENIED.(McDonagh, Christina) (Entered: 04/01/2020)




 REPORT AND RECOMMENDATION ON PLAINTIFF’S MOTION TO REVERSE THE
   DECISION OF THE ACTING COMMISSIONER, DEFENDANT’S MOTION TO
            AFFIRM, AND PLAINTIFF’S MOTION TO REMAND

CABELL, U.S.M.J.

I.    INTRODUCTION

      Plaintiff Sandra Blaney seeks an order reversing a decision

of   the   Acting    Commissioner       (the    Commissioner)        of    the    Social
Security Administration (SSA) denying her application for Social

Security Disability Insurance Benefits (DIB) and Supplemental

Security Income (SSI) based on physical and mental disabilities.

(D. 13).         Independently, she moves for remand on the ground that

the administrative law judge (ALJ) who heard her case was not

properly appointed.             (D. 19).    The Commissioner seeks an order

affirming her decision (D. 16) and opposes the motion to remand.

The motions have been referred to this court for a Report and

Recommendation.

       For the reasons stated below, I conclude that the ALJ’s

decision was not supported by substantial evidence and recommend

that the plaintiff’s motion to reverse be GRANTED, that the matter

be REMANDED for further proceedings, and that the Commissioner’s

motion      to    affirm   be    DENIED.        I    recommend   further    that    the

plaintiff’s separate motion to remand on the ground that the ALJ

was not properly appointed be DENIED.

II. PROCEDURAL HISTORY
       The plaintiff applied for DIB and SSI on September 16, 2015,

with   an    onset    disability     date       of   September   11,    2002.      (SSA

Administrative Record of the proceedings, pp. 228, 235 (R. __)).

For purposes of her DIB claim, Blaney had to prove a disability by

her date last insured, December 31, 2007.                 (R. 18).     The SSA denied

the application for both benefits twice, first on February 26,

2016, and then again on September 14, 2016, following Blaney’s

                                            2
request for reconsideration.        (R. 151, 167).      On July 12, 2017, an

administrative law judge (ALJ) convened a hearing and subsequently

found on October 6, 2017 that Blaney was not disabled within the

meaning of the Social Security Act (Act) for purposes of either

DIB or SSI.    (R. 15).    On July 23, 2018, the Appeals Council denied

Blaney’s request for review of the ALJ’s decision, making that

decision the final decision for purposes of this appeal.             (R. 1).




III. FACTS

        A. Plaintiff’s Background
        Blaney completed 9th grade and did not obtain a GED. (R. 52).

She previously worked preparing and delivering food to senior

citizens and as a financial clerk in a grocery store.                (R. 55,

255).     She was 33 years and six months at the date of her alleged

onset of disability (September 11, 2002), and 46 years and 11

months at the time she applied for benefits in September 2015. (R.

93).     Blaney claimed the following disabilities: severe cervical

disc    and   lumbar   back   disease;    depression;     anxiety   disorder;

adjustment     disorder;      insomnia;    and   opioid     dependence    (in

remission).

        B. Relevant Medical Evidence
        Although Blaney claimed both physical and mental impairments,

the present matter relates principally to her claimed mental
                                      3
limitations. The court does summarize some physical health related

evidence but focuses mostly on the mental health evidence as those

are the medical records that appear most relevant to her claims of

error and requested relief.

         1. Physical Health Evidence

       The ALJ reviewed evidence from Blaney’s treating physicians

and state medical consultants on Blaney’s back impairment.      For

purposes of her DIB claim (through December 31, 2007), the ALJ

found Blaney to have a severe impairment of degenerative disc

disease of the lumbar spine.    (R. 18).   For purposes of her SSI

claim, the ALJ found Blaney to suffer from the additional severe

physical impairments of degenerative disc disease of the cervical

spine.     For purposes of both her DIB and SSI claims, the ALJ

determined Blaney’s spinal impairment to be severe and that Blaney

was limited to two hours of standing or walking per an eight-hour

workday.    Blaney does not challenge these findings.   (R. 18, 23,

27).

         2. Mental Health Evidence

       Blaney did not submit any records relating to her mental

health treatment prior to the last date of her eligibility for

DIB, i.e., December 31, 2007.   The ALJ thus found that she did not

suffer from a mental health impairment for purposes of DIB. Blaney

does not challenge this finding; the evidence summarized is the

mental health evidence in furtherance of Blaney’s SSI claim.

                                     4
     In    September     2015,    the       plaintiff    visited      her     family

physician,    Jeffrey    Phillips,      M.D.,    to     discuss      applying    for

benefits and seeing a mental health counselor.              (R. 476-78).         Dr.

Phillips noted that Blaney had a “depressed affect and [was]

anxious” and prescribed her sertraline.            (R. 477-78).

     Blaney did not begin seeing a regular mental health therapist

until August 2016. In the meantime, in connection with her initial

application for disability benefits based on depression, Blaney

saw state psychological consultant Judith Bevis, Ph.D., for a

psychodiagnostic interview in January 2016. (R. 532).                         Blaney

reported that her family physician recently prescribed her Zoloft,

but she did not believe that it was working.                She also reported

difficulty with motivation and being around too many people.                     (R.

532-33).

     Dr.     Bevis   found     Blaney       well-oriented       to   reality      and

forthright in her answers, and she had no difficulty following a

three-step command.       In mental status testing, however, Blaney

showed    difficulty    with   short-term       memory    and     spelling      words

forwards and backwards, which provoked her anxiety.                  (Id.).

     Blaney also discussed a 15 to 18-year history of abusing

painkillers, particularly Percocet and methadone, to deal with her

back pain.    (Id.).    She expressed that these painkillers were “her

life” and she described no desire to discontinue them.                  (Id.).

     Dr. Bevis found it likely that Blaney suffered from recurrent

                                        5
major depression but felt that her most significant problem was

her “severe” opiate use disorder.           (R. 536).     Dr. Bevis also noted

that Blaney did not appear competent to manage her finances in

light of her ongoing drug use.          (Id.).

     In February 2016, state Disability Determination Services

(DDS) psychologist Celeste Derecho, Ph.D., reviewed Dr. Bevis’

report and Blaney’s records in connection with a mental disability

assessment.    (R. 97-99).       Dr. Derecho found Blaney to suffer from

affective disorder but did not consider it primary or severe.                   She

reported    that   it    would   have   only     mild    effects     on    Blaney’s

functioning.       Dr.   Derecho   continued      that    in   the    absence    of

treatment records from a mental health professional, there was no

evidence that Blaney had any mental disability independent of her

opioid use.    (R. 98-99).

     In March 2016, Blaney began working with a physician at Column

Health to help her reduce her dependence on opioids.                      (R. 540,

584).      In August of the same year she began seeing Claudia

Griffith, L.C.S.W., also at Column, for psychotherapy.                    (R. 620).

Griffith completed a questionnaire, cosigned by Daniel Karlin,

M.D., in connection with Blaney’s request for reconsideration of

benefits.     Griffith stated that Blaney struggled with immense

anxiety and mood fluctuation that could prevent her from setting

daily routines and concentrating.            However, Griffith also noted

that Blaney was participating in an addiction recovery group where

                                        6
she showed great leadership and excellent communication skills.

(R. 555-59).

     In September 2016, DDS psychologist Joseph Whitehorn, Ph.D.,

reviewed Griffith’s submission in connection with Blaney’s request

for reconsideration.       He found that it was not consistent with

Blaney’s self-reported ability to do most activities of daily

living, pay attention “I guess as long as needed,” and deal with

authority figures.       He therefore recommended no changes to Dr.

Derecho’s assessment that Blaney’s mental impairments would have

no more than a mild effect on her functioning.               (R. 128).

     Blaney continued to see Griffith as well as a physician for

her opioid addiction, and a nurse practitioner for medication

management.    (R. 628-1008).     In December 2016, Griffith completed

a   mental    residual    functional        capacity    (RFC)    questionnaire

indicating    that    Blaney   would   be    unable    to:   meet   competitive

standards for completing a normal workday and workweek without

interruption from psychologically-based symptoms; perform at a

consistent pace without an unreasonable number and length of rest

periods;     accept    instructions        and   respond     appropriately   to

criticism from superiors; be aware of normal hazards and take

appropriate precautions; deal with the stress of semi-skilled or

skilled work; or travel to unfamiliar places.              Griffith also noted

that Blaney was not able to cope with using public transportation.

(R. 580-81).

                                       7
      Blaney attended therapy with Griffith until she left Column

at the end of March 2017.       (R. 938).    Blaney continued to see her

medication management nurse and opioid cessation physician but

there are no records of psychotherapy in the record after March

21, 2017.    (R. 905).1

         3. Evidence From the Administrative Hearing

      The ALJ convened an administrative hearing on July 12, 2017.

Blaney testified at the hearing regarding her mental limitations.

      Regarding her opioid use, Blaney said she became addicted to

painkillers during the course of her three back surgeries but had

been in remission since February 2016.          When the ALJ asked Blaney

how her life had changed in the past year, she replied, “Great.

Unbelievable.     It’s like—I feel like this person I was prior to

doing things like that, you know?” (R. 61-62).

      However, when the ALJ asked Blaney how she socialized with

friends, she said that normally it was over the phone because she

was not physically able to do activities like walk around a mall.

She said her inability to get out more made her depressed.            Blaney

also testified that she had not been to a movie theater or taken

a trip in the last 10 years.        (R. 62-63).

      Under questioning from her attorney, Blaney responded that

she struggled with depression and anxiety and there were “quite a



1 Blaney testified at the administrative hearing that she subsequently resumed
treatment with a new therapist. (R. 72).

                                      8
few days” she stayed in bed.       (R. 68).     She also said she had

difficulty sleeping because her mind was racing and that she napped

most days.    (R. 69-70).    Concerning anxiety, she reported having

a panic attack on a municipal bus and feeling anxious around any

type of crowd, but she could interact directly with the cashier

and the van driver for the senior services transportation group

she used.    (R. 70-72).

      The ALJ also took testimony from a vocational expert, based

on   three   hypotheticals    First,   based   on   evidence   concerning

Blaney’s physical capabilities as of December 31, 2007, the ALJ

asked the expert whether Blaney could perform any work assuming

she could perform the full range of light work in a moderate noise

environment such as an office but:

        could stand and walk only a total of two hours
        in an eight-hour workday; occasionally push and
        pull with her legs; climb stairs and ramps
        occasionally but never ladders, ropes, or
        scaffolds; occasionally balance, stoop, kneel,
        crouch, and crawl; and should avoid hazards such
        as unprotected heights and moving mechanical
        parts; avoid more than occasional exposure to
        humidity, wetness, and extreme heat; and avoid
        all exposure to extreme cold and vibrations. (R.
        75-76).

The expert replied that Blaney would be qualified for modified

light, unskilled work in which walking and standing would typically

be less than two hours per day, such as a general office clerk,

small product packer and sorter, and tagger and labeler.         (R. 76).

      The ALJ then changed his hypothetical to add these additional

                                   9
restrictions based on evidence submitted for Blaney’s SSI claim

(from September 15, 2016 forward):

         an ability to reach overhead occasionally and to
         handle items frequently with the left non-
         dominant hand; only occasional ability to finger
         and feel with the left hand; a limitation to
         routine, simple tasks and occasional interaction
         with supervisors, coworkers, and the general
         public; and having the need to be off-task 5
         minutes per hour. (R. 77-78).

The expert responded that assuming only five minutes per hour were

off-task, Blaney could still do the previously identified jobs.

(R. 78).

     Finally, the ALJ presented a third hypothetical asking the

expert to assume these greater physical limitations consistent

with the opinion of Dr. Phillips, the plaintiff’s family physician:

that the individual had only occasional handling with the left

hand and occasional handling and fingering of the right hand, and

could never stoop except to sit or stand and also never crouch or

crawl.   The expert said that these limitations would eliminate the

light, unskilled jobs.   (R. 80-81).

     In addition to these three scenarios, the ALJ asked the expert

to   assume   the    second   hypothetical   with   the   additional

psychological limitations consistent with Ms. Griffith’s opinion:

that the individual could not travel to unfamiliar places and would

be off task 15 percent of the time in a normal workday in addition

to regular breaks.    The expert said all jobs would be eliminated


                                 10
because       15    percent   off-task       was     below    basic        productivity

standards.         (R. 82).

       Blaney’s attorney asked the expert if the individual in the

first hypothetical could work assuming she would be absent two

days per month, and the expert said that such absenteeism would

likely be considered excessive and unacceptable.                           (R. 83-84).

Likewise, the expert testified that if the person were off-task 10

minutes per hour instead of five, that would also be below basic

productivity standards.           (R. 84).

IV. THE ALJ’S FINDINGS

       On October 6, 2017, the ALJ found that Blaney was not disabled

within the meaning of the Social Security Act.                         (R. 15).        In

reaching this determination, the ALJ applied the familiar five-

step evaluation required by the regulations.

       Step    one    considers    whether     the    plaintiff       is    engaged    in

substantial gainful activity (“SGA”), because a claimant who is so

engaged is not disabled.          20 C.F.R. § 404.1520(b).            SGA is defined

as work activity done for pay that involves performing significant

physical or mental activity.             20 C.F.R. §§ 404.1572(a)-(b).                The

ALJ found that the plaintiff had not engaged in SGA since the

alleged onset date of her disability, September 11, 2002.                             (R.

18).

       Step two considers whether the plaintiff has a medically

determinable        impairment    that   is    severe,       or   a   combination      of

                                          11
impairments that is severe as defined by the pertinent regulations.

20 C.F.R. § 404.1520 (c).                A plaintiff who does not have an

impairment that is severe is not disabled.                    Here, the ALJ found

that Blaney suffered from several severe impairments.                   Through the

date     last    insured       (December    31,     2007)     she   suffered     from

degenerative disc disease of the lumbar spine.                   Since the date of

her application for supplemental security income (September 16,

2015), she suffered from degenerative disc disease of the cervical

spine;    obesity;      and    depressive,      mood,     affective,    adjustment,

anxiety-related and post-traumatic stress disorders.                      (R. 18).2

The ALJ found that these impairments “imposed more than a minimal

limitation       on   the   claimant’s     ability      to    perform   basic   work

activities       during     the   time     period    in      question   (20    C.F.R.

416.920(c)).”         (Id.).

       Step three considers whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically

equal the criteria of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1.             20 C.F.R. §§ 416.920(d), 416.925, and

416.926.        If so, the claimant is conclusively presumed to be

disabled.       If not, one moves to the next step.             The ALJ found that

the plaintiff’s impairments did not meet or medically equal the



2 The ALJ did not find the plaintiff’s opioid dependence severe because treatment

notes consistently described the dependence as being in remission. He also did
not find alleged right knee and left arm impairments to be severe. (R. 18-19).
The plaintiff has not challenged these findings.

                                           12
severity    criteria   of   an   impairment      listed   in    the   pertinent

regulations and accordingly moved to step four.            (R. 19-23).

     Step    four   considers    the    claimant’s     residual       functional

capacity (RFC) to work and entails a two-part inquiry.                    In the

first part the ALJ determines whether the claimant’s RFC allows

her to work at all, i.e., whether she has the ability to do physical

and mental work activities on a sustained basis despite limitations

from her impairments.       20 C.F.R. § 416.920(f).       In the second part

the ALJ determines whether the applicant’s RFC allows her to

perform her past relevant work.             20 C.F.R. § 416.920(f).       If the

claimant has the RFC to do her past relevant work, she is not

disabled.   If she does not, the analysis proceeds to the fifth and

final step, which entails asking whether there are any jobs in the

national economy the claimant is capable of performing.

      At the first stage of the step four inquiry the ALJ found

that Blaney had the physical RFC to perform light work except that

she could among other things stand and walk for only two hours per

eight-hour workday.     (R. 23, 27).         As for her mental RFC, the ALJ

found (with respect to her SSI claim only) that Blaney’s RFC

limited her to simple routine tasks and occasional interaction

with supervisors, coworkers, and the general public.                  She would

also need to be off-task five minutes per hour on average because

of pain, changing position, or any other reason.               (R. 27).

     In determining Blaney’s mental RFC for her SSI claim, the ALJ

                                       13
gave   little   weight   to   the   assessments   of   the   state   medical

consultants, Dr. Derecho and Dr. Whitehorn, because a significant

amount of mental health evidence was submitted after their reviews

were completed.    (R. 33).    The ALJ also gave little weight to the

opinion of Griffith, Blaney’s treating mental health professional,

because she was not an acceptable medical source, she provided no

rationale or narrative for her assessment, and she merely checked

boxes off on a form.      (Id.).     Instead, the ALJ relied on his own

review of (1) Blaney’s treatment records from Griffith, (2) the

doctor treating Blaney’s opioid dependence, Neeraj Rastogi, M.D.,

and the psychiatric-mental health nurse practitioner managing her

medications, Anna Newman.           While those records indicated some

“waxing and waning of symptoms” (R. 34), the ALJ determined that

Blaney generally was found to be well-oriented and with intact

judgment and concentration, and her activities of daily living

were not consistent with the degree of impairment she claimed.

(R. 32-34).

       The ALJ found at the second stage of the inquiry that because

plaintiff had been out of work for several years, she had no past

relevant work, and thus no RFC to perform her past relevant work.

Accordingly, he continued to step five.

       At step five, the ALJ considered whether there were any jobs

in significant numbers in the national economy that Blaney could

perform.    Noting that he found her capable of performing light

                                      14
work with a standing/walking limitation of two hours per day, he

determined, based on the vocational expert’s testimony regarding

the first hypothetical, that she could perform the representative

jobs of general office clerk, small product packer/sorter, and

tagger and labeler.      (R. 35).   The ALJ further found each of these

jobs existing in sufficient numbers in the national economy.

(Id.).   Therefore, he found that Blaney was not disabled.

V.   STANDARD   OF   REVIEW

     A court reviews the findings of an ALJ only to determine

whether the findings are supported by substantial evidence, and

whether the correct legal standard was applied.      Teague v. Colvin,

151 F. Supp. 3d 1, 2 (D. Mass. 2015).          Substantial evidence to

support a decision exists if “a reasonable mind, reviewing the

evidence in the record as a whole, could accept it as adequate to

support his conclusion.”      Id.    This court must keep in mind that

it is the role of the ALJ, and not this court, to find facts,

decide issues of credibility, draw inferences from the record, and

resolve conflicts of evidence.        Ortiz v. Sec’y of Health & Human

Servs., 955 F.2d 765, 769 (1st Cir. 1991).

     This court may affirm, modify, or reverse the ALJ’s decision,

but reversal is warranted only if the ALJ made a legal or factual

error in evaluating the plaintiff's claim, or if the record

contains no “evidence rationally adequate . . . to justify the

conclusion” of the ALJ.       Roman–Roman v. Comm’r of Soc. Sec., 114

                                     15
F. App’x 410, 411 (1st Cir. 2004).              This court therefore must

affirm the ALJ’s decision if it is supported by substantial weight,

even if the record could arguably support a different conclusion.

Evangelista v. Sec’y of Health & Human Servs., 826 F.2d 136, 144

(1st Cir. 1987).

     “The ALJ's findings of fact, however, ‘are not conclusive

when derived by ignoring evidence, misapplying the law, or judging

matters entrusted to experts.’”        McCoy v. Colvin, No. 14-cv-30188-

KAR, 2015 WL 4602011, at *2 (D. Mass. July 31, 2015) (quoting

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999)). Thus, if the

ALJ made a legal or factual error, the court may reverse or remand

for consideration of new material evidence or to apply the correct

legal standard. See Manso–Pizarro v. Sec'y of Health & Human

Servs., 76 F.3d 15, 16 (1st Cir. 1996); 42 U.S.C. § 405(g).

VI. ANALYSIS

     Blaney     challenges   the    ALJ’s     conclusion   that   she   is    not

disabled   on   a   number   of    grounds.      She   argues   that    the   ALJ

impermissibly made findings regarding her mental RFC without the

support of any acceptable medical opinion.             She argues relatedly

that the ALJ’s finding that there are jobs existing in significant

numbers in the national economy that she can perform is not

supported by substantial evidence to the extent that this finding

relies on unreliable testimony from the vocational expert.                    She

argues further that the ALJ failed to reconcile an inherent

                                      16
discrepancy between his finding that Blaney could stand and walk

for two hours a day and the vocational expert’s opinion that she

could perform only light work jobs.   In addition, Blaney argues in

a separate motion that remand is warranted because the ALJ was not

properly appointed and thus was not authorized to adjudicate her

claims.

     Of these, the court agrees that the ALJ impermissibly based

his mental RFC on his lay interpretation of the medical evidence.

That error would warrant reversal and remand on its own but the

error may have also led the vocational expert to offer unreliable

testimony to the extent it was based on an RFC unsupported by the

evidence.   A remand to address these issues is appropriate.

     A. The ALJ’s Decision was not Based on Substantial Evidence

     Blaney notes that the ALJ (properly in her view) gave little

weight to the mental health assessments of the state examiners in

evaluating her mental RFC for her SSI claim. She contends, though,

that he also disregarded or gave only little weight the only other

mental health provider offering opinion evidence, meaning that he

did not incorporate an expert’s RFC assessment into his own RFC

assessment and thus necessarily based Blaney’s mental RFC on his

own interpretation rather than on the evidence in the record.

This, she argues, was error.

    An ALJ is “generally not qualified to interpret raw medical

data to determine a claimant’s RFC.”     Manso–Pizarro, 76 F.3d at

                                17
17; Beyene v. Astrue, 739 F. Supp. 2d 77, 783 (D. Mass. 2010).

Accordingly,      if    a   claimant    “has      put    her    functional      capacity

sufficiently at issue,” the ALJ must consider her claim and an

expert’s RFC evaluation is “ordinarily essential” in performing

that function.        Manso-Pizarro, 76 F.3d at 17; Beyene, 739 F. Supp.

2d at 83.        As such, a determination of a claimant’s RFC made

without some basis in an expert’s assessment is unsupported by

substantial      evidence     and    must    be    remanded      to    obtain   further

evidence.      Beyene, 739 F. Supp. 2d at 83; Perez v. Sec’y of Human

and Health Servs., 958 F.2d 445, 446 (1st Cir. 1991).                               This

principle is not absolute, however.                      When there is relatively

little evidence of a severe impairment, “an ALJ permissibly can

render    a    commonsense    judgment       about       functional     capacity   even

without a physician’s assessment.”                Manso-Pizarro, 76 F.3d at 17;

see also Gordils v. Secretary of Health and Human Services, 921

F.3d    327,    329    (1st   Cir.     1990)      (ALJ    may   make    “common-sense

determinations within the bounds of a lay person’s competence”

where record is otherwise devoid of an expert’s RFC determination).

       Here, there were three sources of an expert’s assessment of

Blaney’s RFC but the ALJ essentially rejected all of them.                       First,

as noted above, Drs. Derecho and Whitehorn, each a reviewing DDS

source, rendered assessments in February and September of 2016,

respectively.         The ALJ gave little weight to their opinions that

Blaney had no severe mental impairment because a significant amount

                                            18
of evidence was submitted after they prepared their assessments

and    it    established         that    Blaney’s      medically     determinable

impairments were “severe” within the meaning of the regulations.

(R. 33).

      In addition, LSCW Griffith opined in December 2016 that Blaney

was, among other things, “seriously limited in her ability to

understand, remember and carry out detailed instructions, set

realistic    goals     or    make     plans,   and    respond   appropriately    to

changes,”    “was     unable     to   meet     competitive   standards”   in     the

everyday workplace, and “had no useful ability to function with

respect to using public transportation.”                 (R. 577-84).     The ALJ

acknowledged that Griffith was a treating provider but gave her

opinion “little weight” because (1) she was not an acceptable

medical     source;    (2)   she      provided   no   supporting     rationale   or

narrative statement and instead checked off boxes on a form; (3)

did   not    discuss     the     abnormalities        that   would   support     the

limitations she assessed; and (4) her limitations were in any event

“inconsistent with the normal findings on multiple mental status

examinations.”        (R. 33).

      Putting aside whether the ALJ’s assessment of each expert’s

opinion was reasonable3, it is clear that the ALJ ultimately


3
  It bears noting that at least two of the reasons the ALJ offered for giving
Griffith’s opinion little weight are debatable. First, although the ALJ noted
that Griffith was not an acceptable medical source, that does not mean her
evaluation of Blaney should have summarily been dismissed, particularly as it
relates to the severity and functional effects of Blaney’s mental impairment.

                                          19
rejected   all   three     sources   of      expert   evidence   and     therefore

necessarily determined Blaney’s RFC without relying on an expert’s

assessment of her RFC.         Consequently, this court must consider

whether the evidence would suggest to a lay person that Blaney’s

impairments were mild and posed no significant restrictions.                   If

so, the ALJ’s decision must be affirmed.              If not, however, remand

would be appropriate so additional evidence could be considered.

Manso-Pizarro, 76 F.3d at 17-18; Beyene, 739 F. Supp. 2d at 83.

     Blaney submitted evidence of mental impairments, including

among   other    things,    diagnoses        and   treatment   for   depressive,

anxiety-related     and    post-traumatic          stress   disorders,    ongoing

mental health treatment with “waxing and waning” of symptoms, and

an inability to meet competitive standards in the workplace.                  The

ALJ contrarily found that her treatment records in the aggregate

reflected normal findings, noting that many of the same treatment

records supporting the impairments noted above also reflected that

the findings were not always acute, that Blaney herself presented

as well groomed, that she was able to care for herself and for



See Korfiatis v. Berryhill, No. 18-cv-210-PB, 2019 WL 1110798, at *4 (D.N.H.
Mar. 8, 2019); see also SSR 06-03p, 2006 WL 2329939, at *3 (recognizing that
non-acceptable medical sources are increasingly performing jobs previously
exclusive to acceptable medical sources). A non-acceptable medical source’s
opinion can even be given greater weight than that of an acceptable medical
source.   SSR 06-03p at *5.   Second, although the ALJ stated that Griffith
provided no narrative to support her assessment, the record, while arranged
somewhat confusingly in this regard, reflects that Griffith did provide
narrative answers to questions in her August 2016 assessment of Blaney and
appended those answers to her December 2016 RFC questionnaire.   (R. 555-57;
577-84).

                                        20
others, and that there was no evidence in the record of any in-

patient hospitalization due to a mental impairment during the

relevant time period.    (R. 31-32).

      The Commissioner argues that the ALJ was entitled to make a

lay interpretation of mild findings on mental examinations and

cites to a number of cases in support.         Those cases are not very

instructive, however, because none of the ALJs in the cases cited

rejected every medical opinion in the record in lieu of their own.

See e.g., Deane v. Colvin, 247 F. Supp. 3d 152 (D. Mass. 2017)

(ALJ gave substantial weight to a medical source statement from

two   mental   health   providers   and    significant   weight    to   the

examination    reports     of   the       psychologist   who      performed

psychodiagnostic interviews); Valentin v. Colvin, No. 14-cv-14103-

ADB, 2016 WL 1181660, at *6-7 (D. Mass. Mar. 25, 2016) (ALJ gave

little weight to treating family physician’s opinion on claimant’s

mental health but did rely on report of state agency physician as

well as another treating physician); DiAntonio v. Colvin, 95 F.

Supp. 3d 60, 70 (D. Mass. 2015) (ALJ gave some weight to state

agency physicians).

      But to the Commissioner’s broader point, even accepting that

an ALJ may rely on consistent reports of normal mental status upon

examination, see e.g., Priest v. Colvin, No. 15-cv-00379, 2016 WL

7335583, at *2 (D. Me. Dec. 16, 2016), the record in this case is

not so clear-cut as to make the ALJ’s conclusions obvious.              The

                                    21
ALJ found Blaney’s mental impairments to be severe.         He also noted

that her symptoms had waxed and waned during treatment and medical

professionals in several examinations spanning the length of her

treatment described her as anxious, uneasy, or irritable. (R. 585;

600; 609; 643; 727; 741; 787-88; 867; 818; 924; 990; 1000, 1002).

Griffith also said Blaney exhibited “perseveration” and “flight of

ideas,” which are not layperson’s terms.         (R. 799; 764).

       Against this backdrop, the court concludes that the ALJ was

not qualified to make the plaintiff’s mental RFC assessment on his

own.     Having rejected the three experts’ assessment, he should

have called out for the assistance of another one.         Because he did

not do so, remand is appropriate to allow that to happen.

       Assuming the case is remanded, the court does not express any

opinion about whether the conclusions the ALJ reached were correct.

It may well be that Blaney retains the capacity to perform light

work    as   he   concluded.   “Nor    is   it   clear   that   additional

consultative examinations are required; it may be enough that an

expert reviews the record as a whole to evaluate [Blaney’s]

functional limitations, if any.”       Sanabria v. Astrue, No. 06-CV-

11380-NG, 2008 WL 2704819, at *6 (D. Mass. July 9, 2008).         It would

appropriately be left to the discretion of the Commissioner whether

to accept additional records or order additional examinations.

       B. Because the ALJ Gave the Vocational Expert an Improper
          Mental RFC, the ALJ Could Not Rely on the Vocational
          Expert’s Testimony.

                                  22
       Assuming the ALJ erred in determining Blaney’s mental RFC, and

then had the vocational expert base her testimony on that RFC, it

naturally follows that the ALJ could not rely on the vocational

expert’s    testimony     to   determine           that   Blaney   could    meet   the

requirements for the jobs the expert recommended.                          The court

therefore also recommends that the ALJ conduct a new step five

determination based upon the plaintiff’s newly-determined mental

RFC.




       C. Blaney Has Waived Her Argument That the ALJ Erred in
          Failing to Reconcile Her Stand/Walk Ability With Her
          Ability to Perform Modified Light Work.

       Blaney argues that the ALJ erred by failing to reconcile a

discrepancy between her assessed ability to walk or stand for only

two hours per day and the modified light jobs the vocational expert

recommended.     She notes that under 20 C.F.R. § 404.1567(b), light

jobs almost always require substantially more than two hours of

walking,    particularly       when    lifting         and   carrying   packages    is

involved.     See SSR 83-10, 2013 WL 31251, at *6 (Jan. 1, 1983).

She argues that the ALJ was obligated under SSA policy to obtain

a   reasonable    explanation         for    the       inconsistency    between    the

vocational     expert’s    testimony             and   the   requirements    of    the

recommended jobs as listed in the Dictionary of Occupational Titles


                                            23
(DOT), a standard reference used by vocational experts and relied

upon by the expert in this matter.   (R. 82).   See SSR 00-4P, 2000

WL 1898704 (Dec. 4, 2000).   Had the ALJ sought this explanation,

so Blaney argues, he might have realized the inconsistency and

found her to be limited to sedentary jobs.

    The Commissioner argues that Blaney has waived this argument

because she failed to raise it with either the ALJ or the Appeals

Council.   The court agrees.    Under First Circuit law, social

security claimants are generally barred from raising arguments in

federal court that they did not raise at the administrative level.

See Mills v. Apfel, 244 F.3d 1, 8 (1st Cir. 2001).        Of note,

another session of this court recently ruled in a similarly

situated case that the claimant waived his DOT inconsistency

argument where he did not object to the vocational expert’s

testimony or question the expert about the impairment at issue.

Mandarano v. Berryhill, 372 F. Supp. 3d 1, 4 (D. Mass. 2019); see

also Glass v. Colvin, No. 16-cv-10807-ADB, 2017 WL 1334294, at *13

(D. Mass. Mar. 23, 2017) (quoting Sullivan v. Coleman, No. 13-cv-

12907-FDS, 2015 WL 1308695, at *13 (D. Mass. Mar. 24, 2015))

(“[c]laimants should not be permitted to scan the record for . .

. conflicts between the specific testimony of an expert witness

and the voluminous provisions of the DOT, and then present that

conflict as reversible error, when the conflict was not deemed

sufficient to merit adversarial development in the administrative

                                24
hearing”).

     To be sure, Blaney argues that another, arguably similarly

situated case warrants remand.         In Saeed v. Berryhill, No. 16-cv-

11928-ADB, 2018 WL 1243953 (D. Mass. Mar. 19, 2018), an ALJ had

also found the claimant limited to two hours of walking or standing

but able to perform certain light work.           While noting that neither

party had specifically raised the issue, the court remanded the

case and directed the ALJ to consider the potential inconsistency

between   a   two-hour    walk/stand        limitation   and   the   lift/carry

component of light work, which could require a person to lift and

carry ten pounds for between two and two-third and five and one-

third hours per day.      Id. at *8.        Saeed is distinguishable on the

facts, however.     The court stressed that it was not holding that

the two-hour stand/sit limitation would always limit a person to

sedentary work, nor that “the mere inconsistency between such a

standing/walking limitation and a lift/carry capacity requires a

remand,” id. at *11, but instead determined that remand was the

better course where the claimant was 50 and her advanced age could

potentially affect the ALJ’s determination.                The court further

noted that the claimant’s attorney had asked the vocational expert

whether   every   job    he   recommended      accounted   for   the   two-hour

stand/walk limitation.        Id.   Such questioning did not occur here.4


4
  Blaney also argues that an exception to the general waiver rule exists where
there is an obvious or apparent conflict between the DOT and the vocational
expert’s testimony, which “the ALJ is obligated to resolve . . . regardless of

                                       25
VII. MOTION   TO   REMAND

      Finally, Blaney moves separately to remand on the ground that

the ALJ who heard her case was not properly appointed to his

position.     In support of her argument, she cites Lucia v. SEC, 138

S. Ct. 2044 (2018), in which the Supreme Court determined that

ALJs within the Securities and Exchange Commission are “officers”

within the meaning of the Appointments Clause, U.S. Const. art. 2,

§ 2, cl. 2. The Commissioner, while not disputing Blaney’s factual

contention, argues that she is not entitled to relief because she

failed to exhaust remedies where she did not raise the argument

with the ALJ or the Appeals Council.             In turn, Blaney concedes

that she did not raise this issue below but argues that issue




whether the claimant’s attorney raises the issue.” See Memorandum and Order,
O’Neill v. Berryhill, No. 16-cv-11835-MGM (D. Mass. Sept. 26, 2018).          In
O’Neill, however, the court observed that the case did not “turn[] on whether
a new issue may be raised in this court, but on whether the record demonstrates
that the issue was, in fact, raised in the proceedings below.” Id. at 11. The
court found that although the claimant had not expressly raised whether her
previous job at a pharmacy was a composite position, i.e., a job containing
significant elements of two or more occupations that therefore has no
counterpart in the DOT, the vocational expert had identified the pharmacy
position with two different codes, and the ALJ clarified that the two codes
were actually part of one former position. Thus, the record should have alerted
the ALJ that he needed to consider whether the claimant’s pharmacy job was
composite, and the issue was not waived. Id. at 12-13. Here, both the ALJ and
the vocational expert were focused on Blaney’s limited ability to stand and
walk.   The ALJ asked the vocational expert to assume a two-hour stand/walk
limitation (R. 75), and as the ALJ added additional physical limitations for
the vocational expert to consider, the expert responded that the light unskilled
market would continue to be eroded because the plaintiff could stand and walk
for only two hours per day. (R. 81). No one at the administrative hearing
questioned whether the jobs the vocational expert identified as meeting Blaney’s
walk/stand limitations would impose requirements inconsistent with that
limitation.

                                      26
exhaustion is not required in this instance.

     District    courts   within   this    circuit     have   consistently

rejected   the   plaintiff’s   argument   and   held   that   Appointments

Clause challenges must be exhausted at the administrative level.

See, e.g., Christy A.L. v. Saul, No. 2:18-cv-00260-JDL, 2019 WL

2524776, at *3 (D. Me. June 19, 2019), Report and Recommendation

adopted, 2019 WL 3459227 (D. Me. July 20, 2019); Kelly v. U.S.

Soc. Sec. Admin., No. 18-cv-00662-PB (D.N.H. June 7, 2019).           This

holding is consistent with the overwhelming majority of courts

that have considered this issue.        See, e.g., Allen v. Berryhill,

No. 17-cv-3414, 2019 WL 1438845, at *13 (N.D. Cal. Mar. 31, 2019);

Johnson v. Berryhill, No. 17-cv-1651, 2019 WL 1430242, at *14 (D.

Conn. Mar. 29, 2019); Fortin v. Comm’r of Soc. Sec., 372 F. Supp.

3d 558, 568 (E.D. Mich. 2019); Perez v. Berryhill, No. 18-20760-

cv-Torres, 2019 WL 1405642, at *5 (S.D. Fla. Mar. 28, 2019); Wreede

v. Comm’r of Soc. Sec., No. 18CV164, 2019 WL 1324024, at *22 (N.D.

Ohio Mar. 25, 2019); Dianne S. P. v. Berryhill, No. 17cv143, 2019

WL 1879256, at *2 (E.D. Va. Mar. 21, 2019); Bonilla-Bukhari v.

Berryhill, 357 F. Supp. 3d 341, 351-52 (S.D.N.Y. 2019); Dierker v.

Berryhill, No. 18cv145, 2019 WL 246429, at *4 (S.D. Cal. Jan. 16,

2019), Report and Recommendation adopted, 2019 WL 446231 (S.D.

Cal. Feb. 5, 2019); Deidre T. v. Comm’r of Soc. Sec. Admin., No.

17-cv-650, 2018 WL 7823090, at *20 (N.D. Ga. Sept. 28, 2018); but



                                   27
see Cirko ex rel. Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d

Cir. 2020) (exhaustion not required).

      In keeping with the great weight of authority, and in the

absence of a contrary ruling from the First Circuit, the court

finds that the plaintiff has waived this argument.            The motion for

remand on this ground should therefore be denied.

VIII.       CONCLUSION

      For the reasons stated above, the plaintiff’s Motion to

Reverse (D. 13) should be GRANTED and the matter should be REMANDED

for further proceedings as discussed herein.                The Defendant’s

Motion for Order Affirming the Decision of the Commissioner (D.

16) should be DENIED.       Finally, the Plaintiff’s Motion to Remand

(D. 19) should be DENIED.5



                                           /s/ Donald L. Cabell
                                           DONALD L. CABELL, U.S.M.J.

DATED: March 16, 2020


5 The parties are hereby advised that under the provisions of Federal Rule of
Civil Procedure 72(b), any party who objects to this recommendation must file
specific written objections thereto with the Clerk of this Court within 14 days
of the party's receipt of this Report and Recommendation.           The written
objections must specifically identify the portion of the proposed findings,
recommendations, or report to which objection is made and the basis for such
objections. The parties are further advised that the United States Court of
Appeals for this Circuit has repeatedly indicated that failure to comply with
Rule 72(b) will preclude further appellate review of the District Court's order
based on this Report and Recommendation. See Keating v. Secretary of Health
and Human Servs., 848 F.2d 271 (1st Cir. 1988); United States v. Emiliano
Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor Mart, Inc. v. Ford Motor
Co., 616 F.2d 603 (1st Cir. 1980); United States v. Vega, 678 F.2d 376, 378-
379 (1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13, 14 (1st Cir. 1983); see
also Thomas v. Arn, 474 U.S. 140 (1985).

                                      28
29
